Citation Nr: 0006282
Decision Date: 03/08/00	Archive Date: 09/08/00

Citation Nr: 0006282  
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  97-20 257A)     DATE
     )
     )

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for carpal-tunnel 
syndrome and Dupuytren's contracture, claimed as secondary to 
a service-connected right forearm disorder.  

2.  Entitlement to an increased rating for a faulty union of 
the right upper radius and ulna with some deformity and 
arthritis, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:The American Legion


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1940 to June 
1945.  

This matter arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the benefits sought on appeal.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (BVA or Board) for 
resolution.  



VACATUR

In a statement submitted in August 1999, the veteran 
indicated that he had previously submitted an amended VA Form 
9 in March 1998 in which he expressed his desire to appear at 
a personal hearing before a member of the Travel Board.  
However, no such hearing was held.  

In May 1999, the Board issued a decision which denied the 
veteran's claim for service connection and which granted an 
increased evaluation of 30 percent for the veteran's right 
forearm disorder.  Shortly thereafter, the Board became aware 
of the veteran's request for a hearing before a Member of the 
Board.  The veteran was notified in November 1999 that he 
would be scheduled for a hearing and that if he appeared for 
the scheduled hearing the Boards May 1999 decision would be 
vacated.  In January 2000, the veteran testified in a 
videoconference hearing before a Member of the Board.  

The Board may vacate an appellate decision when a veteran is 
denied due process of law.  See 38 C.F.R. § 20.904(a)(3) 
(1999).  Failure to provide the veteran with a personal 
hearing after a request to do so constitutes a denial of due 
process of law by failing to afford him a personal hearing 
prior to the Board's May 1999 decision.  

Accordingly, the May 1999 decision of the Board is vacated in 
its entirety.  The Board will review the evidence on a de 
novo basis, including the veteran's testimony from the 
January 2000 hearing prior to rendering a decision.  



           
     RAYMOND F. FERNER
     Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the U.S. Court of 
Veterans Appeals for Veterans Claims.  This vacate decision 
does not constitute a decision of the Board on the merits of 
your appeal.  







Citation Nr: 9914309  
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-20 257A)     DATE
     )
     )

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for carpal-tunnel 
syndrome and Dupuytren's contracture, claimed as secondary to 
service-connected right forearm disorder.  

2.  Entitlement to an increased rating for a faulty union of 
the right upper radius and ulna with some deformity and 
arthritis, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:The American Legion


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1940 to June 
1945.  

This matter arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the benefits sought on appeal.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (BVA or Board) for 
resolution.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue of an increased rating has been 
obtained by the RO.  

2.  There is no competent medical evidence of a nexus or link 
between the veteran's carpal tunnel syndrome or Dupuytren's 
contracture and his service-connected right forearm disorder, 
or with any other incident of his active service.  

3.  The veteran is right handed.  

4.  The veteran's right forearm disorder is manifested by 
pain on motion, and symptomatology most closely approximating 
limitation of pronation involving motion lost beyond the 
middle of the arc of the major or dominant hand.  

5.  The right forearm is not shown to have limitation of 
flexion to 55 degrees or limitation of extension to 100 
degrees.





CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for carpal 
tunnel syndrome and Dupuytren's contracture, claimed as 
secondary to his service-connected right forearm disorder, is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The criteria for assignment of a 30 percent evaluation 
for the veteran's right forearm disorder have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.46, 4.71a, Diagnostic Code 5213 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The law provides that service connection may be granted for a 
disability resulting from a disease or injury that was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1998).  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptomatology after service is 
required for service connection.  See 38 C.F.R. § 3.303(b) 
(1998).  In addition, service connection may be granted for a 
disability shown to be proximately due to or the result of a 
service-connected disorder.  See 38 C.F.R. § 3.310(a) (1998).  
This regulation has been interpreted by the United States 
Court of Appeals for Veterans Claims (Court) to allow service 
connection for any disorder which was either caused or 
aggravated by a service-connected disorder.  See generally 
Allen v. Brown, 7 Vet. App. 439 (1995).  

In determining whether a claim is well grounded, the veteran 
has "the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  See 38 U.S.C.A. § 5107(a); Robinette v. 
Brown, 8 Vet. App. 69, 73 (1995).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive, but only possible to satisfy the initial burden 
of § [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1995).  In the absence of a well-grounded claim, there is no 
duty to assist the claimant in developing facts pertinent to 
the claim, and the claim must fail.  See Epps v. Gober, 126 
F.3d 1464 (1997); Slater v. Brown, 9 Vet. App. 240, 243 
(1996); Gregory v. Brown, 8 Vet. App. 563, 568 (1996) (en 
banc).  

To establish that a claim for service connection is well 
grounded, the veteran must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury or disease in service.  Second, there must be 
competent (i.e. medical) evidence of a current disability.  
Third, there must be evidence of a nexus or link between the 
in-service injury or disease and the current disability, as 
shown throughout the medical evidence.  See Epps, supra.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate the service incurrence.  See Caluza v. Brown, 6 
Vet. App. 498, 506 (1995); Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  

In addition, the Court has indicated that, alternatively, a 
claim may be well grounded based on the application of the 
rule for chronicity and continuity of symptomatology, set 
forth in 38 C.F.R. § 3.303(b).  The Court held that the 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service, or during an applicable 
presumption period, and that the veteran still has such a 
condition.  See Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  That evidence must be medical unless it relates to a 
condition that the Court has indicated may be attested to by 
lay observation.  If the chronicity provision does not apply 
(i.e., if a chronic disorder is not noted in service), a 
claim may still be well grounded or reopened on the basis of 
38 C.F.R. § 3.303(b) "if the condition is observed during 
service or during any applicable presumption period, 
continuity of symptomatology is determined thereafter, and 
competent medical evidence relates the present condition to 
that symptomatology."  Savage, supra.  

The veteran's service medical records contain no evidence of 
carpal tunnel syndrome or Dupuytren's contracture during 
service.  VA treatment records submitted in support of the 
veteran's claim, dating from November 1994 through October 
1996, show that in November 1994, he was shown to have a 
possible right carpal tunnel syndrome.  In March 1995 this 
diagnosis was confirmed.  However, aside from noting the 
presence of this disorder, the treatment records do not 
contain any medical opinion as to the etiology of the 
veteran's carpal tunnel syndrome.  

The only evidence concerning the etiology of the veteran's 
carpal tunnel syndrome and Dupuytren's contracture is 
contained in the report of a VA examination and that this 
evidence does not support the veteran's contentions.  In 
March 1997, the veteran underwent a VA rating examination in 
which he expressed his concerns to the examiner that he felt 
that his carpal tunnel syndrome and Dupuytren's contracture 
were caused by his service-connected right forearm fracture.  
The examiner offered his opinion that the veteran's carpal 
tunnel syndrome, Dupuytren's contracture, and other hand 
problems were not related to the injury the veteran 
experienced in 1944.  

The Board has evaluated the medical evidence, and finds that 
the veteran has not submitted evidence of a well-grounded 
claim for service connection for carpal tunnel syndrome and 
Dupuytren's contracture, claimed as secondary to his service-
connected right forearm disorder.  As noted, aside from 
noting the presence of carpal tunnel syndrome, Dupuytren's 
contracture and other problems, the clinical treatment 
records fail to indicate the etiology of these disorders.  
Moreover, the examiner who conducted the March 1997 rating 
examination specifically concluded that the veteran's carpal 
tunnel syndrome and Dupuytren's contracture were not related 
to the 1944 injury leading to his service-connected 
disability.  

In addition, the veteran's carpal tunnel syndrome and 
Dupuytren's contracture were not diagnosed until decades 
following service, and there is no evidence suggestive of 
service incurrence on a direct basis.  See Savage, supra.  
Accordingly, the Board finds that the veteran has failed to 
submit the required medical evidence of a nexus or link 
between his carpal tunnel syndrome or Dupuytren's contracture 
and his service-connected right forearm disorder or to any 
other incident of his active service for service connection.  
See Epps, supra.  

Moreover, lay statements by the veteran that he currently has 
carpal tunnel syndrome and Dupuytren's contracture that were 
caused secondary to his service-connected right forearm 
disorder do not constitute medical evidence.  As a layperson 
lacking in medical training and expertise, the veteran is not 
competent to address an issue requiring an expert medical 
opinion, to include medical diagnoses or opinions as to 
medical etiology.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  What is missing in this case is a definitive medical 
opinion that the veteran has carpal tunnel syndrome and/or 
Dupuytren's contracture is linked to his service-connected 
right forearm disorder.  Absent such an opinion, his claim is 
not well grounded, and must be denied on that basis.  

For the above reasons, it is the decision of the Board that 
the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection for carpal tunnel syndrome and Dupuytren's 
contracture, secondary to his service-connected right forearm 
disorder.  The Board has not been made aware of any 
additional evidence which is available that could serve to 
well ground the veteran's claim.  As the duty to assist is 
not triggered here by a well-grounded claim, the Board finds 
that the VA has no obligation to further develop the 
veteran's claim.  See 38 U.S.C.A. § 5103 (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps, 
supra; Grivois v. Brown, 5 Vet. App. 136, 140 (1994).  The 
Board also views its discussion as sufficient to inform the 
veteran of the evidence necessary to file a well-grounded 
claim for service connection for carpal tunnel syndrome and 
Dupuytren's contracture, secondary to a service-connected 
right forearm disorder.  See Robinette, 8 Vet. App. at 73.  

II.  Increased Rating

The preliminary question before the Board is whether the 
veteran has submitted a well-grounded claim for service 
connection within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991), and if so, whether the VA has properly assisted him in 
the development of his claim.  An allegation that a service-
connected disability has become more severe is sufficient to 
establish a well-grounded claim for an increased rating.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 628, 632 (1992).  Accordingly, the 
Board finds that the veteran has presented a claim that is 
well grounded.  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts that are 
pertinent to his claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes the veteran's service medical records, 
records of treatment following service, reports of VA rating 
examinations, and personal statements by the veteran in 
support of his claim.  The Board is not aware of any 
additional relevant evidence that is available in connection 
with this appeal.  Therefore, no further assistance to the 
veteran regarding the development of evidence is required.  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  In 
addition, where entitlement to service connection has already 
been established, and an increase of a disability evaluation 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  It is essential that the 
examinations upon which ratings are based adequately portray 
anatomical damage and functional loss with respect to all of 
these elements.  The functional loss may be due to absence of 
part or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  See 
38 C.F.R. §§ 4.40, 4.45 (1998).  Under DeLuca v. Brown, 8 
Vet. App. 202, 206-7 (1995), the Board, in addition to 
applying schedular criteria, may consider granting a higher 
evaluation in certain cases in which functional loss due to 
pain is demonstrated.  

A review of the record shows that the veteran was granted 
service connection for what is now characterized as a faulty 
union of the right upper radius and ulna with some deformity 
and arthritis in July 1945, and was assigned a 20 percent 
evaluation, effective from June 30, 1945.  Following this, 
contemporaneous VA clinical treatment records dating from 
November 1994 through October 1996 show that the veteran 
complained of sharp pain and numbness in has right forearm 
and hand, and indicated that the pain would be of such 
severity that he would drop objects held in his right hand.  
In March and August 1995, he underwent two surgeries to 
remove screw implants that had originally been inserted to 
secure the radius and ulna bones in his right forearm.  
Following this surgery, the veteran continued to report pain 
and tenderness.  

In March 1997, the veteran underwent a VA rating examination 
in which he reported that he experiences constant pain in the 
right forearm, radiating into his hand and elbow.  On 
examination, the veteran's range of motion of his right 
forearm at the elbow was shown to be from 15 degrees of 
extension to 125 degrees of flexion.  Pronation and 
supination were 80 and 85 degrees, respectively.  He had from 
35 to 40 degrees of dorsiflexion at the wrist, and 45 degrees 
of flexion.  In addition, the veteran had 15 degrees of 
radical deviation and approximately 20 to 25 degrees of ulnar 
deviation.  The functioning of the fingers did not appear to 
be impaired, and he was able to oppose his thumb and little 
finger, and could fully make a fist.  

The Board has evaluated the evidence as discussed above, and 
concludes that the veteran's disability is more severe than 
reflected by the currently assigned 20 percent evaluation.  
In reaching this decision, the Board notes that the report of 
the March 1997 rating examination and the most recent medical 
evidence, shows that the veteran has some limitation of 
motion or his right forearm, but not enough so as to warrant 
a compensable evaluation under the Diagnostic Codes for 
limitation of extension and flexion of the forearm.  Flexion 
was not limited to 110 degrees, Diagnostic Code 5206, and 
extension was not limited to 45 degrees.  See Diagnostic Code 
5207.  However, the Board also notes that the veteran 
originally initiated the first claim upon which this appeal 
is based in November 1994.  This claim was denied by a rating 
decision of March 1995, and the veteran filed a timely 
appeal, but as evidence in support of his claim continued to 
be forthcoming, the last Supplemental Statement of the Case 
was not issued until August 1997 prior to the case being 
referred to the Board for appellate review.  Accordingly, all 
evidence submitted in support of the veteran's original claim 
for an increased evaluation must be considered.  

As noted, beginning in November 1994, the veteran complained 
of pain and numbness in his right forearm.  In March and 
August 1995, and again in September 1996, the veteran 
underwent surgery to remove implanted screws in his right 
forearm.  He complained of experiencing chronic pain 
afterwards, although his ranges of motion were not 
significantly limited.  In addition, the report of the March 
1997 rating examination contains the examiner's opinion that 
the veteran had developed osteoarthritis in his right forearm 
that was related to his service-connected right forearm 
disorder.  He observed that the veteran experienced pain in 
his elbow and wrist that appeared to be related to the 
veteran's arthritis and right forearm disorder.  

The Board has considered this evidence and concludes that in 
consideration of the painful motion and surgeries the veteran 
has undergone during the pendency of his claim, assignment of 
an additional 10 percent evaluation is warranted under 
38 C.F.R. § 4.71a, Diagnostic Code 5213 (1998).  See also 
38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  As the veteran does 
not objectively show that he has impaired ranges of motion 
warranting assignment of compensable evaluations under other 
Diagnostic Codes, these Diagnostic Codes will not be 
discussed further.  

The veteran is currently assigned a 20 percent evaluation for 
his right forearm disorder under Diagnostic Code 5213.  He is 
right-hand dominant, and this discussion will address the 
criteria for disability evaluations for impairment of the 
major or dominant extremity.  Under Diagnostic Code 5213, a 
20 percent evaluation is assigned for limitation of pronation 
where motion beyond the last quarter of the arc is lost, and 
the hand does not approach full pronation.  A 30 percent 
evaluation is assigned where motion in the major extremity is 
lost beyond the middle of the arc.  While the veteran's 
supination and pronation are shown to be essentially normal 
per the report of the March 1997 rating examination, the 
Board finds that his symptomatology, given the effects of 
arthritis and pain most closely approximate the criteria for 
assignment of a 30 percent evaluation under Diagnostic Code 
5213.  

Further, under Diagnostic Code 5213, a 30 percent evaluation 
is assigned where fusion of the bone and the hand is fixed in 
full pronation.  A 40 percent evaluation is assigned where 
the hand is fixed in supination or hyperpronation.  See Id.  
However, the Board finds that in applying the veteran's 
symptomatology to the criteria outlined in Diagnostic Code 
5213, his objectively demonstrated symptomatology is not 
consistent with assignment of higher evaluations which are 
contemplated for fixed deformity.  While the Board recognizes 
that the veteran experiences pain on use of his right 
forearm, this pain does not preclude him from considerable 
motion and movement of his right arm, and observes that any 
restricted movement he currently experiences is not shown to 
warrant an evaluation in excess of 30 percent under 
Diagnostic Code 5213, or Diagnostic Codes 5206 and 5207 which 
are specifically for limitation of forearm motion.  

In addition, the Board finds that the preponderance of the 
evidence is against assignment of a higher evaluation under 
any other Diagnostic Code.  Aside from having undergone a 
series of surgeries to remove implanted screws in his right 
forearm, the veteran's main symptomatology involves pain, 
some limitation of motion and some weakness on use, which the 
Board has considered in its decision to assign an additional 
10 percent for the veteran's overall disability picture.  See 
38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  The veteran's right 
arm is shown to have considerable motion at the elbow, and he 
has essentially normal ranges of motion in the wrist and 
fingers.  Accordingly, and assignment of an additional rating 
based on limitation of motion or painful motion is 
contemplated by this decision.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have also been 
considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).  Here, there has been no showing that the disability 
under consideration has caused marked interference with 
employment, has necessitated frequent periods of 
hospitalization other than those noted, or otherwise renders 
impracticable the regular schedular standards.  The Board 
recognizes that the veteran has undergone a series of 
surgeries in 1995 and 1996, and that the VA rating examiner 
who had conducted the March 1997 examination recommended that 
the veteran undergo therapy to treat his pain.  However, the 
Board also notes that the veteran is now retired after 
working approximately thirty years at General Motors as a 
forklift operator.  While the veteran's right arm may be 
painful, it is shown to have significant motion, and this 
service-connected disorder is not shown to produce marked 
interference with employment.  In the absence of factors 
suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) (1998) is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for carpal tunnel syndrome and Dupuytren's 
contracture, claimed as secondary to a service-connected 
right forearm disorder, is denied.  

Subject to the applicable laws and regulations governing the 
award of monetary benefits, assignment of a 30 percent 
evaluation is granted for the veteran's faulty union of the 
right upper radius and ulna with some deformity and 
arthritis.  



           
     RAYMOND F. FERNER
     Acting Member, Board of Veterans' Appeals



 

